UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )              Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS, )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                             ORDER

               For the reasons set forth in an Opinion issued this same day, it is hereby

               ORDERED that claimant Lazarenko’s motion for partial judgment on the

pleadings [Dkt. 539] is GRANTED IN PART and DENIED IN PART; it is

               FURTHER ORDERED that Lazarenko’s motion is DENIED with respect to the

First Claim — interstate transportation and receipt of property stolen or taken by fraud, in

violation of 18 U.S.C. §§ 2314 and 2315; it is

               FURTHER ORDERED that Lazarenko’s motion is GRANTED with respect to

the Second Claim — Hobbs Act extortion, in violation of 18 U.S.C. § 1951; it is

               FURTHER ORDERED that Lazarenko’s motion is GRANTED with respect to

the Third Claim — wire fraud, in violation of 18 U.S.C. §§ 1343 and 1346; it is
               FURTHER ORDERED that Lazarenko’s motion is DENIED with respect to the

Fourth Claim — the “Foreign Offenses,” in violation of 18 U.S.C. § 1956(c)(7)(B)(ii) and (iv);

it is

               FURTHER ORDERED that Lazarenko’s motion is DENIED with respect to

the Fifth, Sixth, Seventh, and Eighth Claims — the money laundering claims, in violation of 18

U.S.C. §§ 1956 and 1957; it is

               FURTHER ORDERED that judgment is GRANTED to Lazarenko on the Second

and Third Claims; it is

               FURTHER ORDERED that Lazarenko’s request to lift the restraint on any assets

containing only funds that were transferred as electronic funds transfers is DENIED; and it is

               FURTHER ORDERED that Lazarenko’s motion for partial summary judgment

[Dkt. 539] is DENIED.

               SO ORDERED.




                                                            ____/s/___________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge
DATE: April 27, 2017




                                                2